Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Independent claim 21 has been amended to recite “in response to a triggerType being set to event, an eventld being set to eventH1 or eventH2, and an entering condition applicable for an event corresponding with the eventld being fulfilled while a VarMeasReportList does not include a measurement reporting entry for the measurement identity, including the measurement reporting entry within the VarMeasReportList for the measurement identity, and setting a numberOfReportsSent defined within the VarMeasReportList for the measurement identity to 0.”  Independent claim 27 has been amended to recite similar limitations.  The prior art of record, either alone or in combination, does not teach these limitations.
3GPP TS 36.331 version 15.3.0 Release 15 (hereinafter, 3GPP) teaches “a triggerType being set to event, an eventld being set to eventH1 or eventH2, an entering condition applicable for an event corresponding with the eventld being fulfilled” (See p. 187, last paragraph).  3GPP also teaches setting a numberOfReportsSent defined within the VarMeasReportList for the measurement identity to 0 and transmitting a measurement report (See p. 188, lines 2-3).  3GPP further mentions the condition wherein a VarMeasReportList does not include a measurement reporting entry for the measurement identity (See p. 187, second “2>”).  However, this condition appears in a step that is separate from the step wherein “a triggerType being set to event, an eventld being set to eventH1 or eventH2, an entering condition applicable for an event corresponding with the eventld being fulfilled”.  Thus, the “including the measurement reporting entry within the VarMeasReportList for the measurement identity, setting a numberOfReportsSent defined within the VarMeasReportList for the measurement identity to 0, and transmitting a MeasurementReport message” are not performed in response to “a triggerType being set to event, an eventld being set to eventH1 or eventH2, and an entering condition applicable for an event corresponding with the eventld being fulfilled while a VarMeasReportList does not include a measurement reporting entry for the measurement identity.”
These limitations in combination with the other limitations of the independent claims are not taught in the prior art.  Accordingly, Claims 21-32 are allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott M Sciacca whose telephone number is (571)270-1919. The examiner can normally be reached Monday thru Friday, 7:30 A.M. - 5:00 P.M. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on (571) 272-3905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT M SCIACCA/               Primary Examiner, Art Unit 2478